The opinion of the court was delivered by
West, J.:
This was an action to recover for services, the defendant denying the authority of another employee to make the contract of employment. After listening to all the evidence the jury found in favor of the plaintiff and the trial court approved the verdict. The defendant appeals. Various errors are assigned respecting the admission of evidence and the giving of instructions, but we find no substantial error in these respects.
The chief contention is that the evidence failed to show the alleged authority of the agent to employ the plaintiff and an. examination of the abstract would lead to the conclusion that this contention is well grounded. The counter abstract, however, contains sufficient evidence of the express authority of the agent and of the knowledge and acquiesence of the company to sustain the verdict.
The judgment is therefore affirmed.